DETAILED ACTION
This Notice of Allowance is in response to the application filed on 06/03/2016, the Pre-Brief Conference Request filed on 11/17/2020, the Pre-Brief Appeal Conference Decision dated 12/17/2020 and Examiner Amendment authorized on 12/03/2020.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jim Singer on 12/03/2020.
The application has been amended as follows: 
1.	(Currently Amended) A system for processing an image to segment the image for property damage assessment, the system comprising:
a processing device; and
a computer-readable medium containing programming instructions that are configured to cause the processing device to:
receive, from an image capturing device, a digital image of a roof of a property,
, by:
producing an initial edge map by extracting a plurality of edges from the image, so that at least some of the edges correspond to shingle boundaries;
using a line detector to detect a plurality of lines in the image, wherein each of the lines has an orientation;
determining a top N orientations of the lines, wherein the top N orientations are those orientations that occur most frequently;
producing an edge map by adding pixels that are covered by the lines that are oriented in one of the top N orientations to the initial edge map; and
filling a plurality of cells of the enhanced edge map,
save a result of the processing to a data file as a segmented image of the roof, and
use the segmented image to identify a type of damage to the roof in each segment by, for one or more of the segments:
	identifying a plurality of bruises in the segment; and
determining whether the bruises in the segment exhibit characteristics that correspond to a naturally-occurring storm event.

2.	(Currently Amended) The system of claim 1, wherein
each of the shingle boundaries corresponds to a boundary of a tab or tooth of a shingle.

	

3.	(Cancelled) 

4.	(Currently Amended) The system of claim 1, wherein the instructions to process the digital image to identify a plurality of segments further comprise instructions to cause the processing device to:
	from the plurality of edges of the initial edge map:


identifyT,
applyT to identify a subset of edges having a magnitude that is greater than the sensitivity threshold T, and
saveT to the edge map.

5.	(Currently Amended) The system of claim 1, wherein the instructions to process the digital image to identify a plurality of segments further comprise instructions to cause the processing device to:

from the initial edge map, produce a refined edge map by:
applying a Hough transform to detect a plurality of lines, and
determining a number of highest peaks of the detected lines.

6.	(Original) The system of claim 5, wherein the instructions to process the digital image to identify a plurality of segments further comprise instructions to enhance the edge map by accepting all lines oriented within radius r around each peak, and labeling each pixel of each line as an edge pixel in the refined edge map.

7.	(Previously Presented) The system of claim 6 wherein the instructions to process the digital image to identify a plurality of segments further comprise instructions to cause the processing device to:
assign a unique label to each group of connected non-edge pixels; and
consider each labeled group to be a tab or tooth.

8.	(Currently Amended) A method of processing an image to segment the image for property damage assessment, the method comprising:

receive, from an image capturing device of a property damage assessment and verification system, a digital image of a roof of a property,
process the digital image to identify a plurality of segments, each of which corresponds to a tab or tooth of a shingle on the roof, by:
producing an initial edge map by extracting a plurality of edges from the image, so that at least some of the edges correspond to shingle boundaries;
using a line detector to detect a plurality of lines in the image, wherein each of the lines has an orientation;
determining a top N orientations of the lines, wherein the top N orientations are those orientations that occur most frequently;
producing an edge map by adding pixels that are covered by the lines that are oriented in one of the top N orientations to the initial edge map; and
filling a plurality of cells of the enhanced edge map,
save a result of the processing to a data file as a segmented image of the roof, and
use the segmented image to identify a type of damage to the roof in each segment by, for one or more of the segments:
	identifying a plurality of bruises in the segment; and
	determining whether the bruises in the segments exhibit characteristics that correspond to a naturally-occurring storm event.

9.	(Currently Amended) The method of claim 8, wherein
s to a boundary of a tab or tooth of a shingle.


10.	(Cancelled) 

11.	(Currently Amended) The method of claim 8, wherein the processing of the digital image to identify a plurality of segments further comprises:
	from the plurality of edges of the initial edge map:


identifyT,
applyT to identify a subset of edges having a magnitude that is greater than the sensitivity threshold T, and
saveT to the edge map.

12.	(Currently Amended) The method of claim 8, wherein the processing of the digital image to identify a plurality of segments further comprises:

from the initial edge map, producing a refined edge map by:
applying a Hough transform to detect a plurality of lines, and
determining a number of highest peaks of the detected lines.

13.	(Original) The method of claim 12, wherein the processing of the digital image to identify a plurality of segments further comprises:
enhancing the edge map by accepting all lines oriented within radius r around each peak; and
labeling each pixel of each line as an edge pixel in the refined edge map.

14.	(Original) The method of claim 13 wherein the processing of the digital image to identify a plurality of segments comprises:
assigning a unique label to each group of connected non-edge pixels; and
considering each labeled group to be a tab or tooth.

15.	(Currently Amended) A method of processing an image to segment the image for property damage assessment, the method comprising:
by a processing device, executing programming instructions that cause the processing device to:

process the digital image to produce an edge map of the image and use the edge map to identify a plurality of segments, each of which corresponds to a tab or tooth of a shingle on the roof, by:
producing an initial edge map by extracting a plurality of edges from the image, so that at least some of the edges correspond to shingle boundaries;
using a line detector to detect a plurality of lines in the image, wherein each of the lines has an orientation;
determining a top N orientations of the lines, wherein the top N orientations are those orientations that occur most frequently;
producing an edge map by adding pixels that are covered by the lines that are oriented in one of the top N orientations to the initial edge map; and
filling a plurality of cells of the enhanced edge map,
save a result of the processing to a data file as a segmented image of the roof, and
use the segmented image to identify a type of damage to the roof in each segment by, for one or more of the segments:
	identifying a plurality of bruises in the segment; and
determining whether the bruises in the segment exhibit characteristics that correspond to a naturally-occurring storm event.

16.	(Currently Amended) The method of claim 15, wherein 
each of the single boundaries corresponds to a boundary of a tab or tooth of a shingle.


17.	(Cancelled)

18.	(Currently Amended) The method of claim 15, wherein the processing of the digital image to produce the edge map of the image and use the edge map to identify a plurality of segments further comprises:
	from the plurality of edges of the initial edge map:


identifyT,
applyT to identify a subset of edges having a magnitude that is greater than the sensitivity threshold T, and
save

19.	(Currently Amended) The method of claim 15, wherein the processing of the digital image to produce the edge map of the image and use the edge map to identify a plurality of segments further comprises:

from the initial edge map, producing a refined edge map by:
applying a Hough transform to detect a plurality of lines, and
determining a number of highest peaks of the detected lines.

20.	(Previously Presented) The system of claim 1, wherein the instructions to determine, for each of the one or more segments, whether the bruises in the segment exhibit characteristics that correspond to a naturally-occurring storm even comprise instructions to cause the processing device to:
	determine whether the bruises in the segment are of a size that is within a hail size range;
	determine a degree of randomness in sizes of the bruises in the segment; and
	if (a) at least a threshold level of the bruises in the segment are of a size that is within the hail size range and (b) the degree of randomness is at or above a threshold, determine that the bruises were caused by a storm event, otherwise determine that the bruises were not caused by a storm event.

21.	(Previously Presented) The method of claim 8, wherein the determining, for each of the one or more segments, whether the bruises in the segment exhibit characteristics that correspond to a naturally-occurring storm event comprise instructions to:
	determine whether the bruises in the segment are of a size that is within a hail size range;
	determine a degree of randomness in sizes of the bruises in the segment; and
	if (a) at least a threshold level of the bruises in the segment are of a size that is within the hail size range and (b) the degree of randomness is at or above a threshold, determine that the bruises were caused by a storm event, otherwise determine that the bruises were not caused by a storm event.

22.	(Previously Presented) The method 15, wherein the determining, for each of the one or more segments, whether the bruises in the segment exhibit characteristics that correspond to a naturally-occurring storm event comprise instructions to:
determine whether the bruises in the segment are of a size that is within a hail size range;
determine a degree of randomness in sizes of the bruises in the segment; and
if (a) at least a threshold level of bruises in the segment are of a size that is within the hail size range and (b) the degree of randomness is at or above a threshold, determine that the bruises were caused.

Allowable Subject Matter
Claims 1, 2, 4-9, 11-16 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
N orientation of the lines based on orientations occurring most frequently in the image, then produce an enhanced edge map by adding pixels that are covered by the lines that are oriented in one of the top N orientations to the initial edge map. Similar to how the eligible claims in McRO are directed to improvement to computer related technology, the enhancing of the edge map is not a mere automation of image analysis conventionally conducted by insurance adjuster assessing roof damage. The features, when viewed along with the entire claimed invention, represents a computer specific method to identify individual tabs of shingle on a roof. As such, the claims recites additional elements integrating the cited Judicial Exception into practical application.

Based on prior art search, the prior art deemed closest to the claimed invention is Plummer et al (US 2014/0278570). Plummer discloses a computer system automatically evaluate a roof by analyzing point cloud of the roof. However, Plummer does not disclose producing an enhanced edge map by determining a top N orientations of the lines, wherein the top N orientations are those orientations that occur most frequently; adding pixels that are covered by the lines that are oriented in one of the top N orientations to the initial edge map; identifying bruises in the segment of a segmented image and determining whether the bruises in the segment exhibit characteristics that correspond to a naturally-occurring storm event. No combination of prior art was found .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955.  The examiner can normally be reached on 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/CHO KWONG/Primary Examiner, Art Unit 3698